        Case 2:19-cv-01061-JAM-KJN Document 15 Filed 09/03/20 Page 1 of 3


 1   BRADLEY M. ZAMCZYK (SBN 151753)
     LEILA M. MOHSENI (SBN 315591)
 2   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 3   San Francisco, CA 94111
     Telephone: 415-362-6000
 4   Facsimile:    415-834-9070
 5   Attorneys for Defendant
     TARGET CORPORATION
 6
     MATTHEW R. EASON (SBN 160148)
 7   KYLE K. TAMBORINI (SBN 160538)
     SETH R. BRADLEY (SBN 300727)
 8   EASON & TAMBORINI
     1234 H Street, Suite 200
 9   Sacramento, CA 95814
     Tel: (916) 438-1819
10
     Attorneys for Plaintiff
11   MICHAEL TRIFIRO
12                                  UNITED STATES DISTRICT COURT
13                EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
14

15   MICHAEL TRIFIRO,                                   )   Case No. 2:19-CV-01061-JAM-KJN
                                                        )
16                  Plaintiff,                          )   PARTIES’ JOINT STIPULATION TO
                                                        )   EXTEND EXPERT DISCLOSURE
17          vs.                                         )   DEADLINES AND ORDER
                                                        )
18   TARGET CORPORATION and DOES 1                      )   Complaint filed: April 26, 2019
     through 50, inclusive,                             )
19                                                      )   Action removed: December 4, 2019
                    Defendants.                         )
20                                                      )
                                                        )
21                                                      )
22          Plaintiff, MICHAEL TRIFIRO (“Plaintiff”), and Defendant, TARGET CORPORATION

23   (“Defendant”) (collectively “the Parties”), through their counsel of record stipulate as follows:

24                                                RECITALS

25          1.      Plaintiff filed the Complaint initiating this action on or about April 26, 2019, in the

26   Superior Court of California, for the County of Sacramento, Case No. 34-2019-00255252 (the “State

27   Action”).

28
                                                        1
                      PARTIES’ STIPULATION TO EXTEND EXPERT DISCLOSURE DEADLINES AND [PROPOSED]
                                                                     ORDER Case No.: 2:19-CV-01061-JAM-KJN
                                                                                              1023225\306541859.v1
        Case 2:19-cv-01061-JAM-KJN Document 15 Filed 09/03/20 Page 2 of 3


 1           2.        Defendant was served with the Complaint on May 9, 2019, and filed a Notice of
 2   Removal of the State Action to the United Stated District Court for the Eastern District of California
 3   on December 4, 2019.
 4           3.        On October 1, 2019, this Court entered a Scheduling Conference Order (Dkt. No. 8),
 5   which set forth a schedule of certain pretrial and trial dates and deadlines, including, but not limited
 6   to, expert disclosure deadline of May 1, 2020.
 7           4.        On April 16, 2020, due to the COVID-19 situation that escalated in mid-March, all
 8   counsel in this case, stipulated to disclose experts on September 1, 2020.
 9           5.        On April 20, 2020, based on the joint stipulation, the Court entered an order that the
10   dates for Expert Disclosure be extended to September 1, 2020. (Dkt. No. 13)
11           6.        The Parties are in process of retaining experts and completing necessary expert
12   discovery, however, expert discovery will be difficult given COVID-19 and its impact on business
13   operations.
14           7.        Counsel for the Parties have met and conferred and believe the proper handling of this
15   litigation requires a brief extension of Expert Disclosure so that expert discovery can be completed,
16   and the parties can attempt resolution through mediation.
17           8.        If the request for an extension is granted, the Parties will continue to diligently work
18   toward completing expert discovery, conducting their mediation and pursuing all other pretrial
19   activities.
20           9.        The Parties have agreed that the dates set forth in the Order be continued as follows,
21   or whatever time period thereafter is convenient for the Court:
22                 •   Expert Disclosure: September 22, 2020
23                     [Prior Date: September 1, 2020]
24                 •   Supplemental Expert Disclosure: October 13, 2020
25                     [Prior Date: September 15, 2020]
26                                                 STIPULATION
27           For the reasons stated above, the Parties hereto stipulate that the dates for Expert Disclosure
28
                                                           2
                        PARTIES’ STIPULATION TO EXTEND EXPERT DISCLOSURE DEADLINES AND [PROPOSED]
                                                                        ORDER Case No.: 2:19-CV-01061-JAM-KJN
                                                                                                1023225\306541859.v1
        Case 2:19-cv-01061-JAM-KJN Document 15 Filed 09/03/20 Page 3 of 3


 1   be extended, such that the Expert Disclosure will be September 22, 2020, and Supplemental Expert
 2   Disclosure will be October 13, 2020.
 3
     Dated: August 31, 2020                             HINSHAW & CULBERTSON LLP
 4

 5                                                 By: /s/
                                                       BRADLEY M. ZAMCZYK
 6                                                     LEILA M. MOHSENI
                                                       Attorneys for Defendant
 7                                                     TARGET CORPORATION
 8   Dated: August 31, 2020                             EASON & TAMBORINI
 9
                                                   By: /s/
10                                                     SETH R. BRADLEY
                                                       Attorneys for Plaintiff
11                                                     MICHAEL TRIFIRO
12
                                                   ORDER
13
            Based on the Joint Stipulation of the parties, and good cause appearing, IT IS ORDERED
14
     that the Expert Disclosure currently set for September 1, 2020, be and hereby is continued to
15
     September 22, 2020, and Supplemental Expert Disclosure will be October 13, 2020. IT IS SO
16
     ORDERED.
17

18
     DATED: September 2, 2020
19                                                /s/ John A. Mendez________________ ____
                                                  UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                                       3
                     PARTIES’ STIPULATION TO EXTEND EXPERT DISCLOSURE DEADLINES AND [PROPOSED]
                                                                   ORDER Case No.: 2:19-CV-01061-JAM-KJN
                                                                                          1023225\306541859.v1
